Fourth Court of Appeals
                                      San Antonio, Texas

                                  MEMORANDUM OPINION
                                         No. 04-12-00851-CV

                                       Ex Parte Walter RUEDA

                                          Original Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: January 16, 2013

PETITION FOR WRIT OF HABEAS CORPUS DENIED

           On December 27, 2012, relator Walter Rueda filed an original habeas corpus proceeding.

Relator alleges that he has been sentenced to 180 days in county jail after being held in criminal

contempt for failure to pay child support. Relator provides numerous grounds for why he is

entitled to habeas corpus relief and seeks to be released from custody.

           However, it is relator’s burden to provide this court with a record sufficient to establish

his right to habeas corpus relief. See TEX. R. APP. P. 52.3(k)(1); TEX. R. APP. P. 52.7(a); Walker

v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). Relator has failed to provide us




1
 This proceeding arises out of Cause No. 2001EM501082, pending in the 407th Judicial District Court, Bexar
County, Texas, the Honorable Karen Pozza presiding. However, the order complained of was signed by the
Honorable Jim Rausch, presiding judge of the Child Support Court, Bexar County, Texas.
                                                                                  04-12-00851-CV


with a record to support his claims. Accordingly, relator’s petition for writ of habeas corpus is

DENIED.

                                                PER CURIAM




                                              -2-